Exhibit 99.3. UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL INFORMATION The accompanying unaudited pro forma combined consolidated financial statements present financial information from the ISCO and Clarity unaudited pro forma combined consolidated statement of operations for the nine months ended September 30, 2007 and for the year ended December 31, 2006 and the unaudited pro forma combined consolidated balance sheet as of September 30, 2007 is based on the historical balance sheets of ISCO and Clarity as of that date. The unaudited pro forma combined consolidated statement of operations is presented as if the Merger had occurred on the first day of the period (i.e., October 1, 2007). The unaudited pro forma combined consolidated balance sheet gives effect to the transaction as if it occurred on September 30, 2007. The unaudited pro forma combined consolidated financial data are based on estimates and assumptions, which are preliminary and subject to change, as set forth in the notes to such statements and which are provided for information purposes only. The unaudited pro forma combined consolidated financial data are not necessarily indicative of the financial position or operating results that would have been achieved had the Merger been consummated as of the dates indicated, nor are they necessarily indicative of future financial position or operating results. This information should be read in conjunction with the historical financial statements and related notes of ISCO included in ISCO's Annual Report on Form 10-K and Quarterly Reports on Form 10-Q and Clarity included this Current Report on Form 8-K. Unaudited Pro Forma Balance Sheets as of September 30, 2007 As of September 30, 2007 Historical Pro Forma ISCO Clarity Adjustments Combined Assets: Current Assets: Cash and Equivalents Inventory 2,782,761 199,537 (375,000) A 2,607,298 Accounts Receivable, net 3,820,067 - 3,820,067 Prepaid Expenses and Other 889,908 274,524 1,164,432 Total Current Assets 80,485 74,925 155,410 Property and Equipment 7,573,221 548,986 (375,000) 7,747,207 Less: Accumulated Depreciation 1,407,530 819,421 (99,183) B 2,127,768 Net Property and Equipment (909,363) (588,303) 20,347 B,K (1,477,319) Restricted Certificates of Deposit 498,167 231,118 (78,836) 650,449 Goodwill 170,648 - 170,648 Intangible assets, net 13,370,000 - 7,525,353 C 20,895,353 Total Assets 848,617 72,500 100,000 C 1,021,117 22,460,653 852,604 7,171,517 30,484,774 Liabilities and Stockholders’ Equity: Current Liabilities: Accounts Payable Inventory-related material purchase accrual 224,087 172,543 396,630 Employee-related accrued liability 84,607 - 84,607 Accrued professional services 184,730 350,635 535,365 Other accrued liabilities and current deferred revenue 46,000 - 400,000 D 446,000 Current Portion of LT Debt, including related interest, with related parties 217,342 350,191 567,533 Total Current Liabilities - 2,074,712 (2,074,712) E - 756,766 2,948,081 (1,674,712) 2,030,135 Deferred facility reimbursement 91,250 - 91,250 Deferred revenue - non current 128,040 - 128,040 Notes and related accrued interest with related parties 15,363,070 - 15,363,070 Accued interest payable, with related parties 324,150 - 324,150 Stockholders’ equity: Preferred stock - Common stock 200,508 1,000 24,000 F,G 225,508 Treasury Stock (64,600) (64,600) Additional paid-in capital 175,086,385 9,000 6,716,000 F,G 181,811,384 Accumulated deficit (169,425,256) (2,105,477) 2,106,229 F,K (169,424,504) TotalShareholders’ Equity 5,797,377 (2,095,477) 8,846,229 12,548,129 Total Liabilities and Shareholders’ Equity 22,460,653 852,604 7,171,517 30,484,774 - A - $375,000 to be paid upon closing for Clarity’s reimbursable transaction costs Asset Liability Equity B - Assets that are not expected to be included in the transaction (leased autos), net of accumulated depreciation (375,000) C - Total cost estimated at $7,525,000, including $6,750,000 in equity value (20 million up front shares plus 5 million time vest shares x $0.27 per share closing price of ISCO stock on AMEX) (79,588) plus $375,000 paid for Clarity’s closing reimbursable costs plus an estimated $400,000 of transaction fees 7,525,353 Goodwill to be paid directly by ISCO 100,000 Other Intang D - Estimated transaction fees to be paid directly by ISCO E - Liabilities that are excluded from the transaction - notes and related accrued interest to related party (sole shareholder) of Clarity. 400,000 (2,074,712) F - Termination of historical capital accounts of seller ($1,000 common stock, $9,000 APIC, and $2,105,477 of negative retained earnings. 2,095,477 G - Recording of newly issued stock of $25,000 common stock and $6,725,000 of APIC. 6,750,000 K - Impact of adjustments in the income statement for the period. 752 752 Average of five closing days prior to September 30, 2007 was $0.27 per share on AMEX. 7,171,517 (1,674,712) 8,846,229 - Unaudited Pro Forma Statements of Operations as of September 30, 2007 Nine Month Period Ended September 30, 2007 Historical Pro Forma ISCO Clarity Adjustments Combined Net Sales 6,300,357 2,852,911 9,153,268 Costs and Expenses: Cost of Sales 3,633,283 1,180,516 4,813,799 Research and Development 2,004,003 2,330,075 10,000 B,C 4,344,078 Selling and Marketing 1,808,800 269,185 2,077,985 General and Administrative 3,185,141 930,088 (10,752 ) B,C 4,104,477 Total Costs and Expenses 10,631,227 4,709,864 (752 ) 15,340,339 Operating (Loss) Income (4,330,870 ) (1,856,953 ) 752 (6,187,071 ) Other Income (Expense): Interest Expense, net of interest income (689,114 ) (58,578 ) 74,712 E (672,980 ) Other Income (Expense) 91,806 91,806 Other Income (Expense), net (689,114 ) 33,228 74,712 (581,174 ) Net Loss (Income) (5,019,984 ) (1,823,725 ) 75,464 (6,768,245 ) Basic and diluted loss per share $ (0.03 ) $ (0.09 ) $ (0.03 ) Weighted average number of common shares outstanding 193,433,000 20,000,000 213,433,000 E- Eliminate interest on note receivable with related party that would not relate to the combined entity B,C - Reduced amortization related to fixed assets not included in the transaction less estimated additional intangible asset amortization Pro Forma Balance Sheets as of December 30, 2006 Historical Pro Forma ISCO Clarity Adjustments Combined Assets: Current Assets: Cash and Equivalents 2,886,476 1,547,831 (375,000) A 4,059,307 Inventory 6,368,599 - 6,368,599 Accounts Receivable, net 2,554,716 734,014 3,288,730 Prepaid Expenses and Other 168,741 107,802 276,543 Total Current Assets 11,978,532 2,389,647 (375,000) 13,993,179 Property and Equipment 1,334,203 819,421 (99,183) B 2,054,441 Less: Accumulated Depreciation (811,167) (573,996) 15,320 B,K (1,369,843) Net Property and Equipment 523,036 245,425 (83,863) 684,598 Restricted Certificates of Deposit 162,440 - 162,440 Goodwill 13,370,000 - 7,525,552 C 20,895,552 Intangible assets, net 841,187 95,000 100,000 C 1,036,187 Total Assets 26,875,195 2,730,072 7,166,689 36,771,956 Liabilities and Stockholders’ Equity: Current Liabilities: Accounts Payable 1,172,844 82,280 1,255,124 Inventory-related material purchase accrual 328,663 - 328,663 Employee-related accrued liability 284,653 302,505 587,158 Accrued professional services 93,000 - 400,000 D 493,000 Other accrued liabilities and current deferred revenue 225,724 611,976 837,700 Current Portion of LT Debt, including related interest, with related parties 11,295,957 2,000,000 (2,000,000) E 11,295,957 Total Current Liabilities 13,400,841 2,996,761 (1,600,000) 14,797,602 Deferred facility reimbursement 102,500 - 102,500 Deferred revenue - non current 75,900 - 75,900 Notes and related accrued interest with related parties 5,131,762 - 5,131,762 Stockholders’ equity: Preferred stock - Common stock 189,622 1,000 24,000 F,G 214,622 Treasury Stock - - Additional paid-in capital (net of unearned compensation) 172,379,842 9,000 8,466,000 F,G 180,854,842 (Accumulated deficit)/Retained Earnings (164,405,272) (276,689) 276,689 F,K (164,405,272) Total Shareholders’ Equity 8,164,192 (266,689) 8,766,689 16,664,192 Total Liabilities and Shareholders’ Equity 26,875,195 2,730,072 7,166,689 36,771,956 Asset Liability Equity A - $375,000 to be paid upon closing for Clarity’s reimbursable transaction costs (375,000) B - Assets that are not expected to be included in the transaction (leased autos), net of accumulated depreciation (83,863) C - Total cost estimated at $9,275,000, including $8,500,000 in equity value (20 million up front shares plus 5 million time vest shares x $0.34 per share closing 7,525,552 Goodwill price of ISCO stock on AMEX)plus $375,000 paid for Clarity’s reimbursable closing costs plus estimated $400,000 of transaction fees 100,000 Other Intang to be paid directly by ISCO. D - Estimated transaction fees to be paid directly by ISCO 400,000 E - Liabilities that are excluded from the transaction - notes and related accrued interest to related party (sole shareholder) of Clarity. (2,000,000) F - Termination of historical capital accounts of seller ($1,000 common stock, $9,000 APIC, and $276,689 of negativeretained earnings. 266,689 G - Recording of newly issued stock of $25,000 common stock and $8,475,000 of APIC. 8,500,000 K - Impact of adjustments in the income statement for the period. - - 7,166,689 (1,600,000) 8,766,689 - Average of five closing days prior to December 31, 2007 was $0.34 per share on AMEX. Pro Forma Statement of Operations as of December 30, 2006 Twelve Month Period Ended December 31, 2006 Historical Pro Forma ISCO Clarity Adjustments Combined Net Sales 14,997,320 8,983,165 23,980,485 Costs and Expenses: Cost of Sales 9,066,929 3,025,314 12,092,243 Research and Development 2,011,652 4,131,878 15,320 B,C 6,158,850 Selling and Marketing 3,207,882 383,774 3,591,656 General and Administrative 4,287,080 1,402,909 (15,320 ) B,C 5,674,669 Total Costs and Expenses 18,573,543 8,943,875 - 27,517,418 Operating (Loss) Income (3,576,223 ) 39,290 - (3,536,933 ) Other Income (Expense): Interest Expense, net of interest income (788,761 ) 29,324 - (759,437 ) Other Income (Expense) - - - Other Income (Expense), net (788,761 ) 29,324 - (759,437 ) Net Loss (Income) (4,364,984 ) 68,614 - (4,296,370 ) Basic and diluted loss per share $ (0.02 ) $ 0.00 $ (0.02 ) Weighted average number of common shares outstanding 185,506,000 20,000,000 205,506,000 B,C - Reduced amortization related to fixed assets not included in the transaction less estimated additional intangible asset amortization
